UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK___________

IN RE:
         Dwayne Ivery,                                                      BK. Case No. 19-20450-PRW

                                    Debtor                                  Chapter 13
____________________________________________

         TRUSTEE’S OBJECTION TO EXEMPTION(S) CLAIMED BY DEBTOR(S)

         George M. Reiber, Chapter 13 Trustee, respectfully represents:

1. The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on May 6, 2019.
2. The undersigned is the dully appointed Chapter 13 Trustee in the above-mentioned matter.
3. The Debtor has claimed the New York exemptions in Schedule C. Debtor has claimed non
residential real property as exempt.
4. The Trustee objects to said Schedule C, and reserves the rights to a) object to any amendments to the
exemption schedule; and/or b) change his objection in response to a court decision.

WHEREFORE, the Chapter 13 Trustee hereby objects to the allowance of the above-mentioned
exemptions claimed by the Debtor, requests that the exemptions claimed in paragraph 3 above be denied,
and for such other and further relief as the Court deems proper, including but not limited to the attorney’s
fees, costs, and disbursements incurred herein.


Dated: June 12, 2019                                          /s/______________________________
       Rochester, NY                                                 GEORGE M. REIBER
                                                                     Chapter 13 Trustee


To: U. S. Trustee
    Dwayne Ivery




     Case 2-19-20450-PRW, Doc 37, Filed 06/12/19, Entered 06/12/19 14:24:55,
                      Description: Main Document , Page 1 of 1
